            Case 2:13-cr-00171-JHS Document 368 Filed 01/22/20 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     ::       CRIMINAL ACTION

       v.                                    ::

ASKIA WASHINGTON                             ::       NUMBER 13-171-2


              THIRD MOTION FOR DISCOVERY PERTAINING TO CLAIM OF
                           SELECTIVE ENFORCEMENT

TO THE HONORABLE JOEL H. SLOMSKY, JUDGE OF THE SAID COURT:

Defendant ASKIA WASHINGTON, by his attorney, Mark S. Greenberg, Esquire, respectfully

represents:

1.     This discovery request is the third in a series of “measured steps” designed to determine

       whether Washington was unconstitutionally targeted for investigation by the Bureau of

       Alcohol, Tobacco and Firearms (“ATF”) in this fictitious stash house robbery sting

       because of his race.

2.     The first discovery disclosure revealed that between 2009 and 2014, 100% of the 62

       criminal defendants arrested in the 17 stash house stings that resulted in prosecution in

       this circuit were persons of color, and that 97% (128 out of 132) of individuals targeted

       were likewise individuals of color. See Government’s Response to Defendant Askia

       Washington’s Second Motion for Discovery Pertaining to Claim of Selective

       Enforcement (“First Government Disclosure”) [D.E. # 358] at 5, n.1.

3.     The second discovery disclosure, which prompts the instant request, reveals that before

       Washington’s sentencing, a special agent, a contractor and “others” employed at the ATF


                                                  1
         Case 2:13-cr-00171-JHS Document 368 Filed 01/22/20 Page 2 of 9




     field office in Philadelphia, engaged in racist activity and acts evincing Islamophobia for

     approximately one year. This behavior was addressed by ATF management through “a

     verbal counseling session.” Based on these disclosures, Washington requests that the

     Court enter an Order

     •       directing the government to identify whether case agent John Bowman and/or

             undercover agent Patrick Edwards were one of the “others” who engaged in the

             racist/Islamophobic activity revealed in the government’s second discovery

             disclosure, and

     •       in light of this racist/Islamophobic activity so close in time to Washington’s arrest

             and prosecution, an Order directing the government to disclose all information in

             possession of the ATF field office in Philadelphia which shows, between 2009

             and 2014, the results of investigations of personnel of that office who may have

             uttered, either verbally or in writing, words or acts that reasonably can be

             construed to demonstrate racial bias, discrimination, or profiling.

4.   The Court by now is intimately familiar with the background of this case, having presided

     over pretrial motion practice, trial, post-trial motion practice, sentencing and post-appeal

     discovery motion practice designed to determine whether Washington was targeted in this

     stash house robbery sting operation because of his race. In summary, Washington was

     convicted of Hobbs Act robbery and drug distribution offenses stemming from a fictitious

     stash house robbery sting operation that was orchestrated by the ATF field office in

     Philadelphia from February to March of 2013. Prior to trial in June 2015, Washington,

     who is African-American, filed a Motion for Discovery and Evidentiary Hearing on the


                                               2
       Case 2:13-cr-00171-JHS Document 368 Filed 01/22/20 Page 3 of 9




     Issue of Racial Profiling/Selective Prosecution. D.E. # 126. Washington alleged that ATF

     and the United States Attorney’s Office, Eastern District of Pennsylvania targeted

     African-American and Latino individuals for sting operations involving robberies of

     fictitious drug stash houses because of their race. Washington alleged that he was arrested

     and indicted as a result of one of these discriminatory sting operations. Washington’s

     discovery motion sought the disclosure of records pertaining to similar sting operations

     that took place in the Eastern District of Pennsylvania and the District of New Jersey as of

     2009. The government opposed the Motion. D.E. # 127.

5.   In an Opinion dated June 30, 2014, this Court denied Washington’s Motion. D.E. # 135.

     The Court concluded that Washington’s discovery motion failed to allege facts that

     satisfied the discriminatory effect and intent prongs of the test set forth in United States v.

     Armstrong, 517 U.S. 456 (1996) and United States v. Bass, 536 U.S. 862 (2002). D.E. #

     135 at 10-11.

6.   Washington appealed his conviction. The Court of Appeals affirmed the judgment but

     ordered a limited remand for this Court to reconsider Washington’s discovery motion

     under a more relaxed standard than that promulgated in Amstrong. Specifically, the Court

     of Appeals held that “motions for discovery seeking information on putative claims of

     unconstitutional selective enforcement are not governed by strict application of the

     Armstrong/Bass framework.” United States v. Washington, 869 F.3d 193, 220 (3d Cir.

     2017). Rather, “a district court retains the discretion to conduct limited pretrial inquiry

     into the challenged law-enforcement practice on a proffer that shows ‘some evidence’ of

     discriminatory effect.” Id. at 220-221. . . . [A] defendant need not, at the initial stage,


                                                3
         Case 2:13-cr-00171-JHS Document 368 Filed 01/22/20 Page 4 of 9




     provide some evidence of discriminatory intent, or show that (on the effect prong)

     similarly situated persons of a different race or equal protection classification were not

     arrested or investigated by law enforcement. Id. at 221.

7.   In an Order dated August 10, 20181, this Court directed the government to provide

     Washington with the following information pertaining to ATF stash house sting

     investigations in the Third Circuit2 between 2009 and 2014:

     •         in investigations which resulted in prosecution, (A) the race of the defendant and

               the informant and (B) which of the two, defendant or informant, initiated the

               contact.

     •         in investigations which did not result in prosecution, (A) the race of the defendant

               and the informant; (B) which of the two initiated the contact; and ( C) why the

               target was not prosecuted.

8.   The government complied with the Court’s directive and supplied Washington with a CD

     containing the relevant discovery information. In the words of the government, the

     discovery revealed that between 2009-2014, “there were in fact a total of 40

     investigations, 17 of which resulted in charges against 62 people (57 African-American

     and 5 Hispanic). The total of identified suspects was 132; of the 70 identified persons

     who were not prosecuted, 57 were African-American, 8 were Hispanic, 4 were white, and

     1 was ‘Indian.’” First Government Disclosure [D.E. # 358] at 5, n.1.

9.   Based on this disclosure, Washington filed a second discovery motion which, in large


     1
         D.E. # 327.
     2
         Excluding the Virgin Islands.

                                                4
           Case 2:13-cr-00171-JHS Document 368 Filed 01/22/20 Page 5 of 9




       measure, was granted by the Court. D.E. # 365. Relevant to this third discovery request is

       the second of the Court’s four directives:

                 Any information in possession of the investigating agencies in the 40 Stash House
                 Robbery Investigations which show that any of the case agents primarily in charge
                 of these Investigations or any undercover agents involved in any of these
                 Investigations uttered, either verbally or in writing, words that reasonably can be
                 construed to demonstrate racial bias, discrimination, or profiling[.]

10.    Attached as exhibits are the government’s five-page letter response to the Court’s Order

       and two emails government counsel sent Washington in response to his questions flowing

       from the letter. Because the government’s letter response is covered by a protective order,

       Washington will file the exhibits under seal.

10.    The relevant portion3 of the government’s response can be found in section 2a of the

       letter and reads as follows:

                         a. Agent J. M. R.4 was involved in Operation G. R. (New

                 Jersey). Years later, an internal affairs investigation was opened on November 2,

                 2016, based in part on an allegation by a contractor, A. T.5, that while both were

                 employed in the ATF field office in Philadelphia, R. made recurring derogatory

                 comments regarding people of Islamic faith, and on one occasion took a Quran

                 from T.’s work space and played a game of “hot potato” with it with other interns

                 (an alleged incident that she did not herself witness). For his part, R. said that he



       3
        Washington agrees with the government that the activity described in paragraph 2b is too
remote in time to be relevant.
       4
           In an email, Agent J.M.R. is identified as an Italian-American.
       5
           In an email, contractor A.T. is identified as an Pakistani-American.

                                                   5
       Case 2:13-cr-00171-JHS Document 368 Filed 01/22/20 Page 6 of 9




             helped get T. her position, and considered her a friend. He said that matters in the

             group turned sour when T. competed with another employee for a position that

             neither ultimately received. R. said that he joked with T. and others about

             race/religion/ethnicity, and T. even initiated some of the “jokes” that he thought

             might be insensitive to Muslims. R. shared a copy of a photo text he received

             from T. that in fact presents an effort at humor that is overtly racist.

                     Following an investigation, no disciplinary action was taken. The matter

             was referred to management. In 2017, the leadership of the Philadelphia Field

             Division met with each employee and conducted a verbal counseling session. A

             supervisor wrote, “I advised each of the employees of ATF’s policy of zero

             tolerance as it relates to any kind of harassment, intimidation, or reprisals with any

             of their co-workers. I further reminded them that ATF, and in particular the

             Philadelphia Field Division will not accept any deviation from the policy and that

             we not only expect a professional atmosphere but demand it. I cautioned each

             employee that any future issues relating to workplace harassment of any sort will

             be dealt with severely up to and including suspension.”

      Government letter dated January 16, 2020 at 2-3 (emphasis supplied). As for the duration

      of this conduct, the government, in an email dated the same date as the letter, wrote: “Ms.

      T. began work as a contractor at ATF on October 5, 2015. She made her complaint on

      October 27, 2016. She cited events that took place throughout that period. . . . . [S]he said

      [the text message was sent] before May 2016.”

11.   The second prong in a selective enforcement claim requires Washington to show “clear


                                                6
       Case 2:13-cr-00171-JHS Document 368 Filed 01/22/20 Page 7 of 9




      evidence” of “discriminatory intent (the latter is sometimes referred to as ‘discriminatory

      purpose’)” on the part of the investigating agencies. United States v. Washington, 869

      F.3d 193, 214 (3d Cir. 2017). The instant third discovery request is designed to drill down

      on whether the Bowman and Edwards in particular, and the Philadelphia field office of

      ATF more broadly, acted with discriminatory intent/purpose in investigating Washington.

      If Bowman and Edwards are one of the “others” who engaged in racist/Islamophobic

      behavior with J.M.R. and A.T., Washington is one-step closer to developing “clear

      evidence” of discriminatory intent/purpose. If Washington can show that the Philadelphia

      ATF field office, that investigated Washington and in which Bowman and Edwards

      worked, was rife with racist activity during the operative period of 2009-2014, he is

      likewise one-step closer to developing “clear evidence” of discriminatory intent/purpose.

12.   Washington’s third discovery request is in accordance with the “measured steps”

      contemplated by the court of appeal’s mandate and is more tailored than his other two.

      Washington’s first discovery motion obtained the races of the individuals investigated in

      these reverse stash house stings in the three states comprising the third circuit between

      2009-2014. Washington’s second discovery requested evidence of activity that could

      fairly be characterized as racist that may have been engaged in by the primary agents

      involved in these investigations. This third request has been further narrowed to the two

      primary agents instrumental in Washington’s arrest and prosecution and the particular

      field office they worked in and which investigated Washington. In fact, the language in

      Washington’s proposed order mirrors the second paragraph of this Court’s discovery




                                               7
           Case 2:13-cr-00171-JHS Document 368 Filed 01/22/20 Page 8 of 9




       Order6 but is focused exclusively on the Philadelphia field office of ATF rather than all of

       the ATF field offices in the Third Circuit. To quote this Court’s observation in the second

       discovery Order, Washington’s “goal of establishing a claim of selective enforcement has

       not receded or stalled.” D.E. # 365 at 4. Evidence from this third request will either bring

       Washington one-step closer to the holy grail of establishing discriminatory intent/purpose

       or put an end to his valiant quest.

WHEREFORE, Washington respectfully requests that the Court grant the instant discovery

motion for the reasons stated herein.


                                             Respectfully submitted,

                                                    /s/ Mark S. Greenberg
                                             __________________________________
                                             MARK S. GREENBERG, ESQUIRE
                                             Attorney for Defendant




       6
           D.E. # 365 at 1.

                                                8
            Case 2:13-cr-00171-JHS Document 368 Filed 01/22/20 Page 9 of 9




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      ::    CRIMINAL ACTION

       v.                                     ::

ASKIA WASHINGTON                              ::    NUMBER 13-171-2



                                           ORDER


       AND NOW this                  day of                    2020, it is hereby ORDERED

and DECREED that the government shall supply defense counsel with the following, if it exists:

•      whether either SA John Bowman and/or SA Patrick Edwards were one of the “other[s]”
       involved in the activity engaged in by J. M. R. and A.T. described in the government’s
       second discovery disclosure dated January 16, 2020;

•      any information in possession of the Philadelphia field office of the ATF which tend to
       show, between 2009 and 2014, that any of its agents, contractors or other personnel
       uttered, either verbally or in writing, words that reasonably can be construed to
       demonstrate racial bias/discrimination/profiling.


                                                    BY THE COURT:


                                                    _____________________________
